                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division                      |
                                                                                  NOV - 8 20iB
PRIEST MOMOLU V.S. SIRLEAF,JR.,
                                                                             clerk. U.S. DISTRICT COURT
                                                                                  'RICHMOND. VA
      Plaintiff,

V.                                                 Civil Action No. 3:17CV539-HEH


UNITED STATES OF AMERICA,et al.

      Defendants.


                             MEMORANDUM OPINION
                       (Denying Second Motion to Reconsider)

      Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42

U.S.C. § 1983 action. The matter if before the Court on Plaintiffs "OMNIBUS

MOTION TO : RECONSIDER ; TRANSFER JUDGESHIP ;& NOTICE OF APPEAL

- in the alternative" ("Second Motion to Reconsider," ECF No.41,42)

                                 I. Procedural History

      Plaintiffs allegations failed to provide each defendant with fair notice ofthe facts

and legal basis upon which his or her liability rests. Accordingly, by Memorandum

Order entered on May 9, 2018, the Court directed Plaintiffto submit a Second

Particularized Complaint within fourteen (14) days ofthe date of entry thereof. The

Court warned Plaintiff that the failure to submit the Second Particularized Complaint

would result in the dismissal ofthe action. More than fourteen(14)days elapsed after the

entry of the May 9, 2018 Memorandum Order and Plaintiff failed to submit a Second

Particularized Complaint or otherwise respond to the May 9, 2018 Memorandum Order.
